If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS


ERIC BRADLEY and JACQUELINE CHUANG,                                  UNPUBLISHED
                                                                     January 28, 2021
               Plaintiffs/Counterdefendants-
               Appellees,

v                                                                    No. 350387
                                                                     Washtenaw Circuit Court
LINDA FRYE-CHAIKEN,                                                  LC No. 18-001059-CH

               Defendant/Counterplaintiff-Appellant.


Before: SWARTZLE, P.J., and RONAYNE KRAUSE and RICK, JJ.

PER CURIAM.

        Defendant/counterplaintiff (defendant) appeals as of right the trial court’s order granting
summary disposition in favor of plaintiffs/counterdefendants (plaintiffs) pursuant to
MCR 2.116(C)(8) (failure to state a claim) and (C)(10) (no genuine issue of material fact).
Relevant to this instant appeal is the trial court’s dismissal with respect to MCR 2.116(C)(10). For
the reasons discussed below, we affirm.

        The parties entered into a “Real Estate Sales Contract” (the Agreement) for the sale and
purchase of a condominium (the property) “situated on Seven Mile Beach, Grand Cayman Island,
British West Indies,” commonly referred to as the “Strata Lot.” The Agreement provided that
plaintiffs would pay $625,000 toward the purchase of the property and that the sale and purchase
would be completed on December 15, 2014. Plaintiffs were to provide $10,330 as a deposit upon
execution of the Agreement and thereafter pay $19,670 as a further deposit “before or up to time”
of closing. The Agreement further provided for monthly payments in the amount of $2,400 toward
the remaining balance of $595,000, with a balloon payment after seven years; the remaining
balance was to be secured by a promissory note. The parties agreed that the Agreement would be
construed in accordance with the laws of the State of Michigan. The Agreement also required the
drafting of a real estate purchase agreement that was legally recognized in accordance with the
laws of the Cayman Islands.

       Although the initial closing date was set for December 15, 2014, that date was crossed out
and a new closing date of November 30, 2015, was written above it and initialed by the parties.



                                                -1-
Plaintiffs paid defendant $10,330 on May 27, 2014, $6,727.38 on May 28, 2014, and $5,943 on
August 5, 2015, totaling $23,000.38, leaving $7,000 outstanding to defendant. The parties
acknowledged this outstanding sum through their signatures on the Agreement. On November 14,
2015, plaintiffs delivered a draft promissory note for $595,000 of the remaining balance, a draft
charge for the same amount as additional security, and a draft agreement for the purchase and sale
of the property in a form commonly used in the Cayman Islands (collectively, the closing
documents). Defendant’s attorney did not object to the closing documents; however, defendant
did not sign them or attend the closing. Subsequently, the parties agreed to extend the closing date
to April 1, 2016, as evidenced by numerous e-mail correspondences between plaintiff Eric Bradley
and defendant’s attorney. A new agreement was drafted to reflect the agreed upon change in
closing. Although defendant’s attorney indicated that defendant agreed with the terms of the new
agreement, defendant did not sign it.

        On February 23, 2016, after not receiving defendant’s signature on the new contract,
plaintiffs sent a notice of default requesting that defendant proceed to closing. Thereafter, on April
15, 2016, defendant responded by alleging that plaintiffs defaulted by failing to make installment
payments that were due on December 15, 2014, (the initial closing date), consequently, plaintiffs’
default allowed defendant to declare the contract forfeited and canceled. On July 22, 2016,
plaintiffs filed a cause of action in the Cayman Islands for breach of contract and promissory
estoppel. Defendant asserted that jurisdiction would have been inappropriate in the Cayman
Islands because the dispute concerned the execution of a contract in the State of Michigan. The
Cayman Islands court agreed, stayed the proceedings in the Cayman Islands, and concluded that
defendant “established that Michigan is clearly the more appropriate forum for the resolution of
the instant dispute.”

        Consequently, plaintiffs filed a complaint in Washtenaw County for breach of contract,
requesting specific performance and promissory estoppel. Plaintiffs then filed their motion for
summary disposition and requested specific performance. Ultimately, the trial court granted
plaintiffs’ motion for summary disposition. The trial court concluded that there was a valid
contract and found that plaintiffs were entitled to specific performance of the contract. This appeal
followed.

        Defendant first argues that the trial court did not have subject-matter jurisdiction over this
dispute. We review de novo the trial court’s decision to grant summary disposition. Bowden v
Gannaway, 310 Mich App 499, 503; 871 NW2d 893 (2015). Our review of a motion for summary
disposition pursuant to MCR 2.116 (C)(10) considers “the pleadings, admissions, and other
evidence submitted by the parties in the light most favorable to the nonmoving party.” Patrick v
Turkelson, 322 Mich App 595, 605; 913 NW2d 369 (2018) (quotation marks and citation omitted).
Summary disposition “is appropriate under MCR 2.116 (C)(10) if there is no genuine issue
regarding any material fact and the moving party is entitled to judgment as a matter of law.” Id.
(quotation marks and citation omitted). “A genuine issue of material fact exists when, after
viewing the evidence in the light most favorable to the nonmoving party, reasonable minds could
differ on the issue.” Estate of Trueblood v P&G Apartments, LLC, 327 Mich App 275, 285; 933
NW2d 732 (2019). “Whether a court has subject-matter jurisdiction is a question of law that this
Court reviews de novo,” and “[a] jurisdictional defect may be raised at any time.” Teran v Rittley,
313 Mich App 197, 205; 882 NW2d 181 (2015).



                                                 -2-
                 Subject-matter jurisdiction is the right of the court to exercise judicial power
        over a class of cases, not the particular case before it. It is the abstract power to try
        a case of the kind or character of the one pending, but not to determine whether the
        particular case is one that presents a cause of action or, under the particular facts,
        is triable before the court in which it is pending. The Legislature has conferred
        subject-matter jurisdiction on circuit courts as follows:

                        Circuit courts have original jurisdiction to hear and
                determine all civil claims and remedies, except where exclusive
                jurisdiction is given in the constitution or by statute to some other
                court or where the circuit courts are denied jurisdiction by the
                constitution or statutes of this state. [MCL 600.605.]

        Thus, the circuit court is presumed to have subject-matter jurisdiction over a civil
        action unless Michigan’s Constitution or a statute expressly prohibits it from
        exercising jurisdiction or gives to another court exclusive jurisdiction over the
        subject matter of the suit. [Terran, 313 Mich App at 205-206 (alteration in original;
        quotation marks and citations omitted).]

“Subject-matter jurisdiction cannot be granted by implied or express stipulation of the litigants.
Likewise, a defense of lack of subject-matter jurisdiction cannot be waived by a litigant.” Harris
v Vernier, 242 Mich App 306, 316; 617 NW2d 764 (2000) (citation omitted).

         Defendant’s entire argument regarding this issue mistakenly relies on MCL 600.751.
Defendant contends that MCL 600.751 was the controlling statute that denied the trial court
subject-matter jurisdiction over this dispute. MCL 600.751 provides that “[t]he courts of record
of this state shall have jurisdiction over land situated within the state whether or not the persons
owning or claiming interests therein are subject to the jurisdiction of the courts of this state.”
Relying on this statute, defendant asserts that the “statutory recognition that Michigan courts have
the power to adjudicate land situated in Michigan is also a recognition that Michigan courts lack
the power to adjudicate lands not situated in Michigan.” However, defendant’s reliance on MCL
600.751 is misplaced because this case involved a proceeding to determine whether there was a
breach of contract; it was not a proceeding involving the land itself. See In re Murray Estate, 191
Mich App 347, 350; 477 NW2d 510 (1991) (“The petition, however, was for supervision of the
trust, and was not a proceeding involving the land itself. We therefore find the petitioner’s reliance
on § 751 misplaced.”).

        Moreover, MCL 600.751 pertains to in rem and quasi-in-rem jurisdiction, which provide
authority for the trial court to exercise jurisdiction over an individual who is not otherwise subject
to the personal jurisdiction of a Michigan court. Simply stated, MCL 600.751 has nothing to do
with a trial court’s exercise of subject-matter jurisdiction over a dispute; rather, the statute involves
a trial court’s exercise of personal jurisdiction over a litigant. “Jurisdiction involves the two
different concepts of subject-matter jurisdiction and personal jurisdiction. Subject-matter
jurisdiction encompasses those matters upon which the court has power to act. Personal
jurisdiction deals with the authority of the court to bind the parties to the action.” People v Lown,
488 Mich 242, 268 n 49; 794 NW2d 9 (2011) (quotation marks and citation omitted).



                                                  -3-
        Defendant relies on a number of cases ostensibly to the contrary, however, all of them
concern actions by trial courts affecting property itself in different states, i.e., a Michigan court
partitioning or forfeiting property in Florida. See Henkel v Henkel, 282 Mich 473; 276 NW 522
(1937); In re Forfeiture of $1,159,420, 194 Mich App 134; 486 NW2d 326 (1992). Obviously,
Michigan courts lack the jurisdiction to affect property in different states, and such actions would
need to be instituted in those respective states pertaining to the land itself. As indicated, MCL
600.751 authorizes a trial court to exercise personal jurisdiction over an individual who has
property located within Michigan’s border; it has absolutely nothing to do with a trial court’s
exercise of subject-matter jurisdiction over a case of the kind or character of the one pending.

        The instant dispute arose between Michigan residents, and the contract was signed in
Michigan. This was a contract dispute resulting in a breach of contract cause of action filed by
plaintiffs. Because circuit courts have original jurisdiction to hear and determine all civil claims,
of which a contract dispute is included, and there was no exception in the Constitution or statute
that denied jurisdiction, the trial court had subject-matter jurisdiction over this dispute. See MCL
600.605. Therefore, the trial court appropriately exercised subject-matter jurisdiction over this
dispute.

        We likewise reject defendant’s remaining arguments. Defendant argues the trial court
erred by granting specific performance, but we find this argument unpersuasive. Defendant
provides a thorough overview of the law concerning specific performance and land contracts, but
we cannot discern any argument applying any of that law to the facts of this case. “An appellant
may not merely announce h[er] position and leave it to this Court to discover and rationalize the
basis for h[er] claims, nor may [s]he give issues cursory treatment with little or no citation of
supporting authority.” Houghton ex rel Johnson v Keller, 256 Mich App 336, 339; 662 NW2d
854 (2003) (citations omitted). Therefore, we deem this issue abandoned. See Yee v Shiawassee
Co Bd of Comm’rs, 251 Mich App 379, 406; 651 NW2d 756 (2002) (“[W]here a party fails to brief
the merits of an allegation of error, the issue is deemed abandoned by this Court.”) (quotation
marks and citation omitted).

        Defendant also asserts that the trial court failed to make specific findings of fact regarding
the parties’ quiet-title action, citing MCL 600.2932 and MCR 3.411. However, this was a breach
of contract action, not a quiet title action. MCL 600.2932(1) provides:

               Any person, whether he is in possession of the land in question or not, who
        claims any right in, title to, equitable title to, interest in, or right to possession of
        land, may bring an action in the circuit courts against any other person who claims
        or might claim any interest inconsistent with the interest claimed by the plaintiff,
        whether the defendant is in possession of the land or not.

The statute authorizes an individual who claims an interest in real property the opportunity to file
suit to determine competing parties’ interests in land. See Trademark Properties of Mich, LLC v
Federal Nat Mtg Ass’n, 308 Mich App 132, 137; 863 NW2d 344 (2014). MCR 3.411 “applies to
actions to determine interests in land under MCL 600.2932.” MCR 3.411(A). “If the plaintiff
established his title to the lands, the defendant shall be ordered to release to the plaintiff all claims
thereto.” MCL 600.2932(3). This simply was not an action by plaintiffs to resolve competing
interests in land because plaintiffs did not otherwise have an interest absent the contract. They


                                                  -4-
never claimed a “right in, title to, equitable title to, interest in, or right to possession of land” as
required by MCL 600.2932(1). Instead, this was an action by plaintiffs to enforce a written
contract for the conveyance of the property to allow them to gain an interest in the property.
Plaintiffs, being the prevailing party, may tax costs pursuant to MCR 7.219.

        Affirmed.

                                                                /s/ Brock A. Swartzle
                                                                /s/ Amy Ronayne Krause
                                                                /s/ Michelle M. Rick




                                                  -5-